PER CURIAM.
The appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) informing the court that she is unable to make an argument for reversal, but pointing out that the probation orders at issue should be corrected to identify the conditions of probation violated. We find no error in the revocation proceeding other than the defect noted by counsel. Therefore, we affirm the revocation of the appellant’s probation and the imposition of judgment and sentence in the two lower court cases, and we remand for the entry of written revocation orders specifying the conditions of probation that were violated. See Oliver v. State, 819 So.2d 816 (Fla. 1st DCA 2002); Wells v. State, 651 So.2d 759 *1094(Fla. 1st DCA 1995); Aidone v. State, 763 So.2d 1127 (Fla. 4th DCA 1999).
AFFIRMED and REMANDED, with directions.
BARFIELD, KAHN and PADOVANO, JJ., concur.